By the Court.

Ripley, Ch. J.
The demurrer interposed to the first and second counts of the complaint in this action admits that the defendant demanded and received of J. D. Blake & Co., tolls in excess of the rates prescribed by ch. 24 of the Laws of 1871, and which has been decided in the case of J. D. Blake & Co. vs. W. & St. P. R. R. to be constitutional, valid and binding on this defendant.
Sec. 9 of said act provides that if any railroad corporation shall demand or receive such higher rates, it shall be deemed *440to have misused its powers, and violated the terms on which its charter and franchises were granted, and proceedings are to be instituted against it for the forfeiture of its franchises, or the collection of a fine not exceeding f 1,000 for each such violation, at the discretion of the court.
The defendant objects that this law impairs the obligation of a contract, because it declares that to be a cause of forfeiture, which was not such before the act was passed.
The legislature possessed, as far as the defendant’s right to take tolls was concerned, full power and authority to pass “ all manner of wholesome and reasonable laws, either with penalties or without, not repugnant to the constitution, as it should judge to be for the good and welfare of the commonwealth, and of the subjects of the same.” Com. vs. Alger, 7 Cush. 53. The express grant of authority to the legislature, quoted in that case from the constitution of Massachusetts, is not found in our constitution. It declares, however, that government is instituted for the security, benefit and protection of the people, and it is indisputable that, in creating a legislative department and conferring upon it the legislative power, the people of Minnesota must be understood to have conferred the full and complete power, as it rests in and may be exercised by the sovereign power of any country, subject only to such restrictions as they may have seen fit to impose, and to the constitution of the United States.
Within these limits the legislature is intrusted with the general authority to make laws at discretion. Cooley’s Const. Lims. p. 87. The citizens of this state may therefore be controlled and regulated by their legislature in the use of their property, to the full extent, at least, that those of Massachusetts may be by theirs.
As to the money penalty there can be no question of the validity of the section.
*441As to the forfeiture the defendant’s authorities do not sustain its position.
Cooley is cited to the point, that a law is void, which declares a forfeiture of the charter of a corporation for acts or omissions, which constituted no cause of forfeiture at the time they occurred. Const. Lim. 292. But this act was in force at the time the defendant exacted the rates complained oí. Therefore they were a cause of forfeiture when they occurred.
The case of People vs. Jackson, &c. Plank Road Co., 9 Mich. 285, cited by Cooley in support of that proposition, and by the defendant, is cited by the latter for the statement by two judges of the supreme court of Michigan, that an act, subsequent to one under which a company has been already organized, which declares a total forfeiture for that, which by the first act was cause of partial forfeiture only, is void as to such company for violation of the obligation of the contract.
The defendant urges that, before the passage of the act of 1871, it was no cause of forfeiture at all, that this defendant should charge rates in excess of those prescribed by the act.
Of course not, for none such had been prescribed. But the defendant under its charter, was bound to conform to such laws as the legislature should thereafter establish, fixing the rates of toll. The question may be asked, therefore, if it is not a misuse of its franchise to exact toll in defiance of such laws ? And if it is, the further question arises, whether the defendant was not liable to forfeit its franchise by just such conduct as this 1
But it will be seen that Cooley does not cite the aforesaid opinion to support any such proposition as that of the defendant, and a reference to the case will show that it was not so intended.
The plank road company had the right to take tolls on *442completion of five miles thereof, and, under its charter, that right could not be affected by failure to complete the rest of the road contemplated. Its franchise as to such unfinished part, only, could be touched. A subsequent general plank road law, prescribing a total forfeiture for failure to complete roads, was held void by said justices, so far as it applied to this plank road, as. impairing the obligation of a contract, which is all plain enough, if the original charter of the com pany was as above stated, and shows why the case is cited by Cooley.
Therefore, the subsequent act undertook to make that an offense, involving forfeiture of the whole by the failure to complete, which was not such an offense at the time such failure occurred. Nor was it previously a cause of forfeiture. But to make the dictum aforesaid applicable to the case at bar, one of two things must be assumed : either that the legislature, having the power to control defendant in its charges, had no right to affix a penalty to a violation of any regulation it may at any time establish, subsequent to the charter, which is plainly absurd; or that it has no power to affix a forfeiture of the franchise as a penalty for such violation, as to which it is not necessary to express an opinion.
So far as the money penalty is concerned, the act is unquestionably valid and the demurrer should not have been sustained. Order appealed from reversed.